Case 19-00252-JJG-13_ Doc 84 Filed 02/16/21 EOD 02/16/21 21:20:49 Pg1of2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

In re:

)
Johnny Darrell Lorick, ) CASE #: 19-00252-JJG-13
Debtor. )

CERTIFICATE OF SERVICE FOR ORDER GRANTING APPLICATION FOR FINAL
COMPENSATION AND/OR REIMBURSEMENT OF EXPENSES

| hereby certify that on February 4, 2021, a copy of the Order Granting
Application for Final Compensation and/or Reimbursement of Expenses Pursuant to
§330 for James Gilday Keller Williams Indianapolis/Carmel as Broker was sent to the
following parties through the Court’s Electronic Case Filing System. Parties may
access this filing through the Court’s system.

Ann M. DeLaney ECFdelaney@trustee13.com, ecfdelaney@gmail.com

Steven C. Earnhart earnhart@indiana-attorneys.com, meloche@indiana-attorneys.com

Steven Henry Patterson inbk@rslegal.com, rsbkecfbackup@gmail.com; reisenfeld@ecf.inforuptcy.com
Martha Rose Spaner __inbk@rslegal.com, rsbkecfbackup@gmail.com; reisenfeld@ecf.inforuptcy.com
U.S. Trustee ustpregion10.in.ecf@usdoj.gov.

| further certify that on February 16, 2021, a copy of the foregoing pleading was
mailed by first-class U.S. Mail, postage prepaid, and properly addressed to the Debtor
and to the Creditors which filed claims, listed on attached Exhibit “A.”

| further certify that on February 16, 2021, a copy of the foregoing pleading was
mailed by CERTIFIED U.S. Mail, postage prepaid, and properly addressed to the
President or Highest Ranking Officer listed below:

N/A
Date: 2/16/2021

Respectfully Submitted,

Michael J. Norris (# 15341-49)
Mike Norris & Associates, P.C.
Attorney for the Debtors

3802 W 96" Street, #110
Indianapolis, IN 46268

Phone: (317) 266-8888

Fax: (317) 266-3401

E-mail: mike@mikenorrislaw.com

 

 
Case 19-00252-JJG-13_ Doc 84 Filed 02/16/21 EOD 02/16/21 21:20:49 Pg 2 of 2

Over A

Johnny Darrell Lorick
2739 Hillside Avenue
Indianapolis, IN 46218

(p) INDIANA DEPARTMENT OF REVENUE
ATTN BANKRUPTCY

100 4 SENATE AVE

INDIANAPOLIS IN 46204-2253

LYN Funding LLC

Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Colonial Savings
PO Box 2588
Fort Worth, TX 76113-2988

Indiana Nephrology & Internal Medicine
$011 N Meridian Street

Suite 225

Indianapolis, IN 46260-5365

Navient Solutions, LLC on behalf of
Ascendium Education Solutions, Inc.
PO BOX 8961

Madison, WI 53708-8961

St. Vincent Hospital

by American InfoSource as agent
PO Box 248638

Oklahoma City, OX 73124-6838

Internal Revenue Service
Attn: Bankruptcy Department
FO Box 7346

Philadelphia, PA 19101-7346

ODR Bkey
955 Center St NE
Salem, OR 97301-2555

 
